Citation Nr: 0402394	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  02-09 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for low back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

Appellant had active military service during the period March 
1983 to March 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Roanoke, 
Virginia, Regional Office (RO) denying service connection for 
a lower back disorder, then described as "muscle strain of 
the lower back."  Appellant's current lower back disorder 
has since been diagnosed as paraspinous spasm and 
degenerative joint disease of the lower spine.

Appellant requested a Travel Board hearing, but failed to 
appear for a hearing scheduled in February 2003.  There was 
no cause given, and the case has been forwarded to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  Service medical records show that appellant was treated 
for acute and transitory lower back pain on one occasion 
while in service.  There was no history of injury.  There was 
a muscle spasm noted with radiation into the back of the 
legs.  A muscle strain was diagnosed.  Medication was 
prescribed.

2.  Appellant's current lower back disorder was not diagnosed 
and treated until many years after military service.  
Continuing low back disorder since service has not been 
clinically established.  Arthritis was not shown in service 
or within 1 year following separation from service.


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated 
by service and arthritis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  This change in the law is generally 
considered to be applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-465, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  Since the 
instant claim filed after enactment of the VCAA, the Board 
will apply the VCAA to this claim.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  Two recent court decisions 
have further defined the requirements of the VCAA.  First, 
the claimant must receive notice of the provisions of the 
VCAA prior to the initial adjudication of the claim.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  Second, as part of the notice, VA is to specifically 
inform the claimant, and the claimant's representative if 
any, of which portion of the evidence, if any, VA will 
obtain, and which portion, if any, the claimant must obtain.  
38 U.S.C.A. § 5103(a) (2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
case, the claim was filed in January 2002 and RO sent 
appellant a VCAA letter meeting Quartuccio standards in March 
2002, two months prior to the initial adjudication.  The 
Board accordingly finds that the requirements of both 
Pelegrini and Quartuccio have been met.  The Board also notes 
that after the initial denial appellant received a detailed 
Statement of the Case and Supplemental Statement of the Case, 
both of which enumerated the evidence on file, the reasons 
for the decision, and appellant's entitlement to further 
review.  The Board accordingly finds that VA's duty to notify 
has been satisfied in the development of this claim.

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating a claim.  38 U.S.C.A. § 5.103A(a) (2002); 
38 C.F.R. § 3.159(c) (2003).  In this case, RO obtained 
appellant's service medical record and VA clinical record; RO 
also pursued chiropractic records identified by the appellant 
but was informed in writing by the chiropractor that such 
records were purged and thus not available.  Appellant was 
afforded the opportunity to testify before the Travel Board, 
but he failed to appeal as scheduled.  The Board is not aware 
of any further information or evidence that would be useful 
in resolving the claim.  The Board accordingly finds that 
VA's duty to assist has been satisfied in the development of 
this claim.  

Since the veteran has been advised of the evidence necessary 
to substantiate the claim, and since all available evidence 
has been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical record shows that he had no 
history of lower back pain or injury at the time of his 
enlistment.  Medical records show he was seen in July 1985 
with lower back pain of reported two months duration, with no 
history of any particular injury or trauma.  The pain 
manifested itself as muscle spasms starting in the lower back 
and radiating to the legs.  The assessment was muscle strain 
in the lower back, and appellant was treated with pain 
relievers.   There is no indication in the service medical 
record of subsequent complaint of, or treatment for, lower 
back pain during appellant's remaining eight months of active 
service.  Appellant was discharged in March 1986, and 
executed a written waiver of separation physical, so there is 
no record of his condition at time of separation.

Appellant submitted his claim for service connection of back 
pain in January 2002, citing treatment during the period 
January 1984 to January 1986.  He reported no post-service 
treatment.  He gave a history of back injury in service with 
a limited profile.  He contended that his back pathology had 
gotten worse and now interfered with his employment.

Appellant advised RO that he had received chiropractic 
treatment at the Becker Clinic after his discharge.  RO duly 
requested Becker Clinic's treatment record.  Becker Clinic 
responded in writing that appellant had been a patient during 
the period 1995 to 1996, but that the treatment records had 
been purged and were accordingly not available.

The file contains treatment records from the Salem VA Medical 
Center (VAMC) for the period April 1986 to May 2002.  In 
January 2002, appellant presented to the VAMC complaining of 
low back pain of 7 months duration.  In February 2002, 
appellant presented again to the VAMC with back pain, as well 
as depression; the impression of the VAMC staff psychiatrist 
was marked paraspinous spasm of both lumbar areas, L4-5, more 
pronounced to the right than to the left.  He was given 
medication and advised to return for X-rays if the condition 
did not improve over the following weeks.

In April 2002, in conjunction with a psychiatric review at 
the VAMC, appellant described his history of back pain as 
originating in the military 20 years previously, after 
physical training exercises.  Appellant stated that the low 
back pain usually attaches acutely, without significant 
triggers, and each episode lasts approximately one month.  

In May 2002, appellant again reported to the VAMC with back 
pain.  The nurse practitioner recorded an impression of mild 
paraspinous spasm, mostly in the left lumbar area.  A 
lumbosacral spine X-ray showed minimal degenerative joint 
disease, mostly in the anterior portion of L4.  The nurse 
practitioner recorded an opinion of "wear and tear 
arthritis" to be managed with pain medication; the formal 
diagnostic impression was degenerative joint disease of the 
lumbar spine.  The supporting X-ray report is in the file.  
The radiologist reported as follows: "There is a 
straightening of the lumbosacral spine.  There is a uniform 
reduction in the L5-S1 disc space.  The rest of the disc 
space heights and vertebral body heights are fairly well 
maintained.  There is no fracture or subluxation.  There is 
no spondylolysis or spondylolisthesis.  The sacro-iliac 
joints are normal.  Impression: uniform reduction in the L-5-
S1 disc space.  This may be correlated clinically and may be 
further evaluated with MRI examination, if necessary."

In addition to the medical evidence cited above, the file 
contains several lay statements in support of the claim.  A 
statement by appellant's spouse, dated July 2002, attests 
that appellant has suffered with a back problem for "the 
past few years."  A statement from co-worker J.W.S., also 
dated July 2002, attests that J.S.W. has known appellant for 
approximately 12 years (i.e., since approximately 1990) and 
that appellant had explained to him that appellant's back 
problem began in the Army.  Finally, appellant himself 
submitted a lengthy statement in July 2002 as an attachment 
to his VA-9; appellant's statement generally attests to the 
degree of the current severity of his back pain.

III.  Analysis

Service connection basically connotes that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection, must be considered on the basis of the places, 
types, and circumstances of his service as shown by his 
service records, the official history of each organization in 
which he served, his medical records, and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a) (2003).

In order to prevail on the issue of service connection, there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

The first part of the Hickson analysis is medical evidence of 
a current disability.  The Board considers the VA medical 
records to be competent medical evidence that appellant 
currently has arthritis of the low back with back pain, so 
the first part of the Hickson test is satisfied.

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  This issue is the second part 
of the Hickson analysis.

The second part of the Hickson analysis requires medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury.  In this 
case, service medical records show only one treatment for 
lower back pain; the in-service lower back pain was diagnosed 
as muscle spasm and treated as an "acute and transitory" 
phenomenon with pain relievers and temporary light duty.  
Appellant served an additional eight months of active duty 
thereafter without further treatment for any lower back pain.  
There is no separation physical examination by which to 
assess appellant's physical condition at time of discharge, 
appellant having formally waived the examination, but the 
service medical record was routinely reviewed by a 
Physician's Assistant who found no reason to subject 
appellant to an involuntary physical examination.  The Board 
accordingly does not consider the service medical record to 
be evidence of in-service onset of appellant's current lower 
back disorder.  

It is noted that in association with the current claim, the 
veteran has contended that he sustained a back injury during 
physical training, had a limited profile, and continued to 
have back problems during service.  It is noted that this 
contrasts significantly with the service medical records.  
Therein it is first noted that there is back pathology in 
July 1985, a couple of years after entering service.  It was 
noted, at that time, that he has had a two (2) month history 
of back pain, without history of injury.  Thus, recurring 
back symptoms are not noted in the service medical records.  
This history is deemed highly probative as it is offered at a 
time when no claim was pending, and at a time when he was 
seeking treatment.  Later histories, when offered in pursuit 
of benefits are less probative.

Appellant has submitted a statement opining that his current 
lower back disability began in service.  Appellant, as a 
layperson, is competent to testify in regard to the onset and 
severity of symptoms, including pain.  Heuer v Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187, aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993); Bostain v. 
West, 10 Vet. App. 183, 186 (1997); Grivois v. Brown, 6 Vet. 
App. 135 (1994).  The Board accordingly does not consider 
appellant's statement to be competent lay evidence of in-
service onset of appellant's current lower back disorder, and 
holds that the record contains no competent medical or lay 
evidence showing appellant's current disability had its onset 
in service.  The second part of the Hickson test, evidence of 
in-service onset of a current disability, is accordingly not 
satisfied.

Further, he has reported that he received treatment in the 
years immediately after service.  This is not confirmed by 
the evidence of record.  The Salem VA medical records do not 
show continuing back treatment from the mid to late 1980's.  
The first chiropractor treatment is in the mid 1990's.

The third part of the Hickson analysis is medical evidence of 
a nexus between the present disability and military service.  
There is no medical evidence at all in the file asserting a 
nexus between appellant's current low back disorder and his 
military service.  Appellant has asserted, via his lay 
testimony, that his current disability began in service; 
however, it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The third part 
of the Hickson test has accordingly not been satisfied.  

Where in-service onset cannot be shown, service connection 
may be established by continuity of symptomatology between a 
current disorder and service.  Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay evidence of symptomatology is 
pertinent to a claim for service connection, if corroborated 
by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-7 
(1993) (emphasis added).

Appellant, through his representative, contends that the 
appellant's injury should be evaluated as "chronic muscle 
strain" as well as degenerative joint disease.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b) (2003).

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifest itself in service, or within the presumptive period 
under 38 C.F.R. § 3.307, and the veteran currently has the 
same condition; or, (2) a disease manifests itself in service 
or during the presumptive period but is not identified until 
later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997) (emphasis 
added).  Medical evidence of a "chronic" disease should set 
forth the findings and symptomology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b) (2003); 
Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).

A chronic disease need not be diagnosed within the 
presumptive period, but characteristic manifestations thereof 
to the required degree must be shown by acceptable lay and 
medical evidence, followed without unreasonable time lapse by 
definite diagnosis.  38 C.F.R. § 3.307(c) (2003); Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  An important factor 
in the "reasonableness" of time lapse is the difficulty in 
diagnosing the disability and the strength of the evidence 
establishing an identity between the disease manifestations 
and the subsequent diagnosis.  Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  A lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) is ultimately a question 
for the Board to address.  Bielby v. Brown, 7 Vet. App. 260, 
266 (1994).

In the present case, appellant's current lower back disorder 
does not meet the standard for service connection of a 
chronic disease.  The muscle spasm in service is not shown to 
have continued after the initial in service event.  Arthritis 
is first shown many years after service, and has been 
attributed to "wear and tear."  This suggests the onset in 
the aging process, especially in an individual who has done 
heavy lifting and manual labor, as has been reported here.

In summary, the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  The Board finds that 
the period between discharge and the first documented 
evidence of treatment, and first competent diagnosis, is 
affirmative evidence against service connection.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.


ORDER

Service connection for low back disorder is denied.

	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



